IN THE SUPREME COURT OF THE STATE OF DELAWARE

RONNIE THOMPSON,                        §
                                        §
      Defendant Below,                  §   No. 330, 2014
      Appellant,                        §
                                        §
      v.                                §   Court Below—Superior Court
                                        §   of the State of Delaware,
STATE OF DELAWARE,                      §   in and for New Castle County
                                        §   Cr. ID No. 1209013046
      Plaintiff Below,                  §
      Appellee.                         §

                          Submitted: September 19, 2014
                           Decided: September 22, 2014

                                      ORDER

      This 22nd day of September 2014, it appears to the Court that, on September

3, 2014, the Chief Deputy Clerk issued a notice to the appellant to show cause why

this appeal should not be dismissed for his failure to diligently prosecute the appeal

by not filing his opening brief and appendix and for his failure to pay the required

filing fee. The appellant has not responded to the notice to show cause within the

required ten-day period and therefore dismissal of the appeal is deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/ Henry duPont Ridgely
                                              Justice